No. 99-20011
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20011
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DANNY WAYNE BELL,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-266-1
                       - - - - - - - - - -
                        February 16, 2000


Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Danny Wayne Bell seeks to appeal his sentence of 46 months’

imprisonment after pleading guilty to being a felon in possession

of a firearm.   Bell waived his right to appeal his sentence in

his plea agreement, except in limited circumstances.     See United

States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).    Such

circumstances are not implicated by the current appeal.    Bell’s

reliance on United States v. Goodman, 165 F.3d 169 (2nd Cir.),

cert. denied, 120 S. Ct. 318 (1999) is unavailing because Goodman

is not controlling and is distinguishable.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 99-20011
                          -2-

The appeal is thus DISMISSED.

APPEAL DISMISSED.